In a proceeding to discipline respondent, an attorney, upon two charges: (1) that he failed to honor a retainer agreement and to return a fee which he received; and (2) that he failed and refused to take any action to procure a retail beer license pursuant to such retainer, the Referee to whom the issues were referred for hearing has submitted his report in which he finds respondent guilty upon the first charge and not guilty upon the second charge. The petitioner now moves to confirm the Referee’s report and findings. The motion is granted; *911the Referee’s report and findings are confirmed. The charge upon which respondent has been found guilty warrants disciplinary action. However, it appears that upon another unrelated charge of professional misconduct in the First Judicial Department, respondent was recently suspended from the practice of law; he was suspended on March 3, 1963 by the Appellate Division in that Department for a period of two years (Matter of Goldberg, 18 A D 2d 188). Upon the expiration of such suspension on March 3, 1965, respondent will be required to apply to the said Appellate Division for his reinstatement as a member of the Bar. Accordingly, at this time we find it unnecessary to further discipline respondent upon the charge on which he was found guilty in this Department. Under the circumstances, we deem it proper to now refer the entire record of the disciplinary proceeding in this court to the Appellate Division in the First Department for its use in connection with any application for reinstatement which the respondent may subsequently make. Beldoek, P. J., Hill, Rabin and Hopkins, JJ., concur.